Title: The Hutchinson-Oliver Letters: Editorial Introduction
From: 
To: 


The letters from Hutchinson, Oliver, and others, when they were printed in Boston in June, 1773, had such an impact on Franklin’s career that we are publishing them as an appendix to this volume of his papers. They do not fall within our usual rubric, because they had no bearing on his actions or thoughts at the time they were written; for that reason we keep our annotation to a minimum. But the letters have not 
been reprinted in more than a century, and they played a key role in the last fifteen months of Franklin’s British mission. They led directly to the petition from the Massachusetts House for the removal of the Governor and Lieutenant Governor; the petition, in turn, produced the hearing before the Privy Council in January, 1774, at which Solicitor General Wedderburn used the letters as text for a tongue-lashing that was the one great public humiliation of Franklin’s life. The chickens that had been dispatched to Boston under a pledge of secrecy came home to roost in London in a blaze of attention.
We have already discussed the mysterious circumstances in which Franklin acquired the correspondence, and said something about its contents. Hutchinson and Oliver were important local officials at that time, it must be remembered, but did not become governor and lieutenant governor until 1771. Their conduct thereafter was irrelevant to the petition, which charged them solely with having written letters, in 1767–69, that “tended” to deter the King from hearing the grievances of his colony and to exacerbate friction between it and the mother country. In those years the violence and threats that were in the air of Boston gave many of its citizens good reason to be disturbed. The framework of society seemed to be dissolving, and conservatives naturally looked to Britain to restore order, by force if need be; where else could they look? The writers repeatedly made clear, however, that they did not blame the people at large, but only a few firebrands among them.
When Hutchinson and Oliver painted the situation in the darkest colors, as they certainly did, the reason may have been that they saw it that way; or they may have exaggerated for the purpose of provoking British intervention. They harp on five interrelated forms of intervention that they would clearly welcome: the customs commissioners require protection; something must be done to counteract the nonimportation agreements; the governor should receive a salary from the crown to strengthen his hand; troops are needed to maintain order; constitutional changes may be advisable. Although few specific remedies are suggested, the call for strong measures is unmistakable.
No one with a traditional view of the constitution doubted that such measures were well within the government’s legal authority. Franklin and his constituents, on the other hand, believed that asking for them was attempting to subvert the constitution, and the petition charged Hutchinson and Oliver, in effect, with having made that attempt. Was the charge well founded? Franklin obviously thought so, or he would never have sent the letters in the first place; and their reception in Boston proves that many Americans agreed with him. Others did not, and in England the prevalent view was just the opposite: that the letters were private and innocuous, and that Franklin had played the part of a vicious trouble-maker. This clash of opinion has persisted for two centuries. The letters are open to diverse interpretations, and still challenge readers to form their own.
